Citation Nr: 0419760	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-063 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for post operative residuals 
of a transurethral resection of the prostate (TURP) from 
March 22, 1996?  

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated 10 percent disabling. 

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for a stomach disorder. 

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for chest 
pain or a cardiac condition.

6.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
decreased vision.

7.  Whether the veteran has presented new and material 
evidence to reopen a claim for arthritis of the right 
shoulder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
October 1942 to January 1946, and from December 1961 to 
January 1963.  He retired in January 1963 with more than 20 
years of active duty service.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.
 
An RO hearing addressing some issues on appeal was conducted 
in January 1998.  A transcript of the hearing is contained in 
the claims folder.  

In February 2002, the veteran submitted a notice of 
disagreement with a November 2001 RO rating action denying an 
increase from the 40 percent disability rating assigned for a 
low back disorder.  In April 2002, the veteran requested that 
a Decision Review Officer (DRO) review the claim.  The DRO 
reviewed the claim and issued a statement of the case in 
August 2002 affirming the denial of an increased rating.  The 
veteran did not thereafter perfect his appeal as to that 
issue.  Hence, the Board does not have jurisdiction over that 
issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you of the 
further action that is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), the obligations of VA with respect to the 
duty to assist and to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits are defined.  To implement this law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is known 
generally as the Veterans Claims Assistance Act (VCAA), and 
letters explaining such obligations to the veteran are known 
as VCAA letters.  

To satisfy the requirements of the VCAA, VA must notify the 
veteran of the evidence that has been obtained by VA, provide 
notice of evidence that is still needed to substantiate the 
appealed claim, provide notice of specific evidence that the 
claimant is expected to provide, provide notice that the 
claimant should submit any additional evidence he may have in 
furtherance of his claim; and provide notice of what specific 
portion of the evidence necessary to substantiate the claim 
VA will secure.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   To the 
extent such requirements of the VCAA have not been fulfilled, 
as detailed below, they must be upon remand.  

The RO in March 2001 issued a VCAA letter to the veteran 
attempting to address some of his appealed claims.  The 
letter, however, only addressed entitlement to service 
connection for "chest pain/heart condition, decreased 
vision, a right shoulder disorder, a neck injury, and stomach 
condition."  The letter failed to address what VA would do 
and what the veteran must do in order to reopen his claims of 
entitlement to service connection for chest pain or a cardiac 
condition, decreased vision, and right shoulder arthritis 
pursuant to 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  The letter also failed to address what VA would do 
and what the veteran must do in support of his claims on 
appeal for increased ratings.  

Regarding the claim of entitlement to a higher initial 
evaluation for residuals of TURP, and entitlement to an 
increased rating for hemorrhoids, the veteran was last 
afforded VA examinations to assess these conditions for 
compensation purposes in September 2001.  VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment. Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Accordingly, additional VA 
examinations are in order.  

Because the claim for a higher initial evaluation for 
residuals of a TURP arises from a grant of service connection 
for that condition, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The possibility of staged ratings must therefore 
be addressed upon remand.  

The claims of entitlement to service connection for residuals 
of a neck injury and for a stomach condition were addressed 
by the March 2001 VCAA letter.  That letter, however, failed 
to inform the veteran what evidence was still necessary to 
substantiate these claims of entitlement to service 
connection.  The veteran must accordingly be informed of 
evidence that must be presented to support these claims.  

The November 2002 VA examination report addressing the claim 
of entitlement to service connection for a neck condition is 
inadequate for compensation purposes.  In reference to 
whether cervical degenerative disc disease was causally 
related to the appellant's service, the examiner opined, "I 
feel the burden would be on one who asserted his present 
degenerative disc disease is caused by the injury in 1953."  
Notably, however, neither the examining physician, nor the 
Board may set the rules governing the weighing of evidence 
for and against a claim of entitlement to service connection.  
Such rules have been statutorily set and interpreted by 
higher courts whose decisions have precedential authority.  
Specifically, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Thus, where the 
evidence for and against the claim are in equipoise, 
reasonable doubt is resolved in the veteran's favor, and the 
claim is granted.  Id.  An additional VA examination must be 
obtained for a medical opinion suitable for use in 
adjudicating the claim for service connection for a neck 
condition under the appropriate legal standard.  

Finally, it is clear that the notice was not issued to the 
veteran in the correct chronological sequence, with notice 
prior to initial RO adjudication, as set forth in 38 U.S.C.A. 
§§ 5100, 5103(a).  Thus, the RO must address whether  the 
appellant was prejudiced in development and adjudication of 
the claims remanded here, by VA's failure to follow the VCAA 
development sequence outlined in the law.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should review the claims 
file and ensure that all additional 
evidentiary development action 
required by the VCAA, and 
implementing regulations is 
completed.  Specifically, the RO 
should notify the veteran of the 
evidence that is not of record and 
necessary to substantiate each 
remanded claim, notice of the 
specific information and evidence 
that VA will obtain, notice of the 
specific information and evidence 
that he must submit, and notice that 
he should submit all pertinent 
evidence in his possession that has 
yet to be submitted.  

The RO must explain to the veteran 
applicability of the law governing 
requests to reopen claims, as 
applicable to those claims on appeal 
which he seeks to reopen.  The RO 
must also explain governing law 
regarding the other claims on appeal.  
The RO should also notify the 
appellant that it is his 
responsibility to submit all 
pertinent evidence in his possession.  
The RO should inform the veteran that 
VA will make efforts to obtain any 
additional as-yet-unobtained relevant 
governmental evidence, such as VA 
medical records, or records from 
other government agencies, if he 
identifies such records and the 
custodians thereof, but that it is 
his responsibility to submit evidence 
from private sources to support any 
claim to reopen.  The RO must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  The RO must notify the 
veteran that it is ultimately his 
responsibility to submit evidence to 
support his claim.  If a claim is 
reopened, appropriate VCAA 
development notice should also be 
given with regard to a merits based 
adjudication.  

2.  The RO should make a 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial RO 
adjudication of the claimant's claims 
on appeal.  38 U.S.C.A. §§ 5100, 
5103(a).  

3.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
his remanded claims but have not yet 
been associated with the claims 
folder.  The RO should inform the 
veteran that he must submit pertinent 
private medical records to support 
his claims to reopen the issues of 
entitlement to service connection for 
chest pain, a cardiac disorder, 
decreased vision, and right shoulder 
arthritis.  He should be informed 
that VA will not obtain private or 
non VA records prior to his 
submission of new and material 
evidence.  The RO must notify him 
that he is responsible for securing 
these private records if he desires 
that VA consider them.  VA will 
obtain all VA medical records about 
which it knows, and will assist in 
obtaining all private records which 
VA learns are relevant to those 
claims on appeal for service 
connection, not in need of reopening, 
and relevant to claims on appeal for 
increased rating.  Thereafter, the RO 
should attempt to obtain all 
indicated VA and private records 
which are not already in the claims 
file.  This should include VA records 
created subsequent to prior VA 
development requests.  All records 
and responses received should be 
associated with the claims folder.  

4.  The RO should contact the 
National Personnel Records Center and 
verify all of the veteran's dates of 
active duty service/

5.  Thereafter, the veteran should be 
afforded a VA orthopedic examination 
to address the nature and etiology of 
any neck condition.  The claims 
folder and a copy of this remand must 
be provided to the examiner for 
review for the examination.  All 
indicated tests and studies should be 
accomplished.  For each orthopedic or 
neurological neck condition 
identified, the examiner must address 
whether it is at least as likely as 
not that the disorder developed 
during the veteran's service between 
October 1942 to January 1946, and 
April 1946 to January 1963.  The 
examiner must also address whether it 
is at least as likely as not that any 
diagnosed neck disorder is otherwise 
related to service.  If cervical 
arthritis is diagnosed, the examiner 
must also address whether that 
disorder was present to a disabling 
degree within a year following the 
veteran's separation from service.  
All opinions must be explained in 
full.  

5.  Also after completion of remand 
instructions 1 through 3, the veteran 
should be afforded VA examination(s) to 
address the nature and severity of 
residuals of TURP, and the nature and 
severity of hemorrhoids.  The claims 
folders and a copy of this remand must be 
provided to the examiner for review for 
the examination(s).  All indicated tests 
and studies should be accomplished.  All 
opinions must be explained in full.  In 
accordance with the latest AMIE 
worksheets for TURP residuals and 
hemorrhoids, the examiner(s) is (are) to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any TURP 
residuals and any hemorrhoids.

6.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded 
claims.  RO consideration of a staged 
rating must be documented for the 
TURP claim, pursuant to Fenderson.  
If any determination remains adverse, 
the RO must provide the veteran and 
his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford the 
veteran and his representative the 
applicable time to respond.  The RO 
must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claims.  
Quartuccio.  Care must be exercised 
to ensure that prejudicial error did 
not result from any failure to 
provide complete and timely notice, 
pursuant to the chronological 
sequence set forth at 38 U.S.C.A. 
§§ 5100, 5103(a) as applicable to his 
claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

